DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US Pub. 2011/0047568) in view of Blake et al. (US Pub. 2019/0325079), Yang (US Pub. 2009/0260035), and in further view of Sull et al. (US Pub. 2006/0064716) herein referenced as Yeh, Blake, Yang, and Sull, respectively.
	Regarding claim 1, Yeh discloses “An image display apparatus comprising: a display (Fig. 1, i.e., display 14); a network interface configured to communicate with a server (Fig. 1, i.e., network interface 24); 
a memory configured to store a viewing history database comprising information on content displayed through the display ([0003]-[0005], [0029], i.e.,  TV software builds a viewing history); and a controller configured (Fig. 1, i.e., TV processor 18) to:
display, through the display, a recommendation list for the plurality of receivable content according to the determined priority.” ([0008], [0024]-[0025], [0029], Figs. 3, 5, i.e., recommended contents are displayed as a stack).
Yeh fails to explicitly disclose “based on a predetermined event related to a user's content viewing occurring, receive, from the server, information on each of a plurality of receivable content related to a first keyword corresponding to the predetermined event; determine at least one content from among contents included in the viewing history database, wherein information on each of the at least one content is stored in the viewing history database and includes the first keyword; determine a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content.”
	Blake teaches the technique of providing based on a predetermined event related to a user's content viewing occurring, receive, from the server, information on each of a plurality of receivable content related to a first keyword corresponding to the predetermined event ([0004]-[0006], [0040]-[0041], [0089]-[0090], Figs. 2-5, 13, i.e., a user initiates a search request for movies using a voice command); 
determine at least one content from among contents included in the viewing history database, wherein information on each of the at least one content is stored in the viewing history database and includes the first keyword ([0002], [0004], [0012], [0016], [0044], Figs. 2-5, i.e., a user’s viewing history is used to provide recommendations. For instance, the media guidance application may determine the word, “actor” to be significant and related to the positive term and then update the search results with additional choices that include an actor associated with the first set of search results and actors that may match a user's viewing history);
determine a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content ([0002], [0004], [0012], [0016], [0044], Figs. 2-5, i.e., search results that match a user’s viewing history are weighted and given priority).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing based on a predetermined event related to a user's content viewing occurring, receive, from the server, information on each of a plurality of receivable content related to a first keyword corresponding to the predetermined event; determine at least one content from among contents included in the viewing history database, wherein information on each of the at least one content is stored in the viewing history database and includes the first keyword; determine a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content as taught by Blake, to improve the television recommendation system of Yeh for the predictable result of providing suitable choices to a viewer in response to requests to improve a viewer's media viewing experience ([0001]).
The combination fails to explicitly disclose “display at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of receivable content and at least one preset image for second content other than the first content; and based on one of the at least one preset image being selected, change the selected preset image to a thumbnail image of content corresponding to the selected preset image.”
Yang teaches the technique of displaying at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of receivable content and at least one preset image for second content other than the first content ([0013], [0031]-[0033], [0036], [0041], Figs. 1-2, i.e., channel browser includes thumbnails of channels, wherein favorite channels are distinguished in the display 102 and 104 of the channel browser. It is also noted that a pre-rendered logo may be displayed in the channel box). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of receivable content and at least one preset image for second content other than the first content as taught by Yang, to improve the television recommendation system of Yeh for the predictable result of allowing the user to easily visually distinguish favorite channels from non-favorite channels. 
The combination still fails to disclose based on one of the at least one preset image being selected, change the selected preset image to a thumbnail image of content corresponding to the selected preset image.
Sull teaches the technique of providing based on one of the at least one preset image being selected, change the selected preset image to a thumbnail image of content corresponding to the selected preset image ([0348]-[0349], [0355], Figs. 9A-B, i.e., a still thumbnail image will change to a series of thumbnail images captured from the program after cursor indicator 908 remains on a program for a specified amount of time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing based on one of the at least one preset image being selected, change the selected preset image to a thumbnail image of content corresponding to the selected preset image as taught by Sull, to improve the television recommendation system of Yeh for the predictable result of providing the user a quick preview of the program to aid in their program selection.
	Regarding claim 2, Yeh discloses “wherein, based on content being displayed through the display, the controller is configured to add information on the content displayed through the display to the viewing history database; ([0003]-[0005], [0029], i.e.,  TV software builds a viewing history);
wherein the information on the content includes at least one of a title, a genre, a content provider, a broadcast channel, an application, a provision date of the content, a broadcasting time of the content, and a viewing time of the content.” ([0003]-[0005], [0024]-[0025], i.e., viewing history based on viewed channels, program types, content genre).
Regarding claim 11, Yeh discloses “A method of an image display apparatus, the method comprising: displaying, through the display of the image apparatus a recommendation list for the plurality of receivable content according to the determined priority.” ([0008], [0024]-[0025], [0029], Figs. 3, 5, i.e., recommended contents are displayed as a stack).
Yeh fails to explicitly disclose “based on a predetermined event related to a user's content viewing occurring, receiving information on each of a plurality of receivable content from a server through a network interface of the image display apparatus, wherein each of the plurality of receivable content is related to a first keyword corresponding to the predetermined event; determining at least one content from among contents included in a viewing history database stored in a memory of the image display apparatus, wherein information on each of the at least one content stored in the viewing history database includes the first keyword; determining a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content”.
Blake teaches the technique of providing based on a predetermined event related to a user's content viewing occurring, receiving information on each of a plurality of receivable content from a server through a network interface of the image display apparatus, wherein each of the plurality of receivable content is related to a first keyword corresponding to the predetermined event ([0004]-[0006], [0040]-[0041], [0089]-[0090], Figs. 2-5, 13, i.e., a user initiates a search request for movies using a voice command); determining at least one content from among contents included in a viewing history database stored in a memory of the image display apparatus, wherein information on each of the at least one content stored in the viewing history database includes the first keyword ([0002], [0004], [0012], [0016], [0044], Figs. 2-5, i.e., a user’s viewing history is used to provide recommendations. For instance, the media guidance application may determine the word, “actor” to be significant and related to the positive term and then update the search results with additional choices that include an actor associated with the first set of search results and actors that may match a user's viewing history); determining a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content ([0002], [0004], [0012], [0016], [0044], Figs. 2-5, i.e., search results that match a user’s viewing history are weighted and given priority).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing based on a predetermined event related to a user's content viewing occurring, receiving information on each of a plurality of receivable content from a server through a network interface of the image display apparatus, wherein each of the plurality of receivable content is related to a first keyword corresponding to the predetermined event; determining at least one content from among contents included in a viewing history database stored in a memory of the image display apparatus, wherein information on each of the at least one content stored in the viewing history database includes the first keyword; determining a priority for the plurality of receivable content based on at least one second keyword included in both the information on each of the at least one content and the information on each of the plurality of receivable content as taught by Blake, to improve the television recommendation system of Yeh for the predictable result of providing suitable choices to a viewer in response to requests to improve a viewer's media viewing experience ([0001]).
The combination fails to explicitly disclose “displaying at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of receivable content and at least one preset image for second content other than the first content; and based on one of the at least one preset image being selected, changing the selected preset image to a thumbnail image of content corresponding to the selected preset image.”
Yang teaches the technique of displaying at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of receivable content and at least one preset image for second content other than the first content ([0013], [0031]-[0033], [0036], [0041], Figs. 1-2, i.e., channel browser includes thumbnails of channels, wherein favorite channels are distinguished in the display 102 and 104 of the channel browser. It is also noted that a pre-rendered logo may be displayed in the channel box). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying at least one thumbnail image for a predetermined number of first content having a high priority among the plurality of receivable content and at least one preset image for second content other than the first content as taught by Yang, to improve the television recommendation system of Yeh for the predictable result of allowing the user to easily visually distinguish favorite channels from non-favorite channels. 
The combination still fails to disclose based on one of the at least one preset image being selected, change the selected preset image to a thumbnail image of content corresponding to the selected preset image.
Sull teaches the technique of providing based on one of the at least one preset image being selected, changing the selected preset image to a thumbnail image of content corresponding to the selected preset image ([0348]-[0349], [0355], Figs. 9A-B, i.e., a still thumbnail image will change to a series of thumbnail images captured from the program after cursor indicator 908 remains on a program for a specified amount of time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing based on one of the at least one preset image being selected, changing the selected preset image to a thumbnail image of content corresponding to the selected preset image as taught by Sull, to improve the television recommendation system of Yeh for the predictable result of providing the user a quick preview of the program to aid in their program selection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, Yang, Sull, and in further view of Eldering et al. (US Pub. 2016/0105721), herein referenced as Eldering. 
	Regarding claim 3, the combination fails to explicitly disclose “wherein the controller is configured to add the information on the content displayed through the display to the viewing history database based on the content being displayed for a predetermined time or longer.”
	Eldering teaches the technique of providing wherein the controller is configured to add the information on the content displayed through the display to the viewing history database based on the content being displayed for a predetermined time or longer ([0010]-[0011], [0091]-[0095], Fig. 6B, i.e., channel surfing data is excluded from subscriber data and channels with a longer viewing time are stored as actual subscriber selection data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the controller is configured to add the information on the content displayed through the display to the viewing history database based on the content being displayed for a predetermined time or longer as taught by Eldering, to improve the television recommendation system of Yeh for the predictable result of filtering irrelevant subscriber activities while retaining pertinent information.  
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, Yang, Sull, and in further view of Hildreth (US Pub. 2009/0133051), herein referenced as Hildreth.
	Regarding claim 5, the combination fails to disclose “a camera, wherein the controller is configured to: acquire a surrounding image associate with surroundings of the image display apparatus through the camera based on the predetermined event occurring; and based on at least one object corresponding to a user being included in the acquired surrounding image, determine the priority for the plurality of receivable content based on features of the object corresponding to the user, wherein the features of the object corresponding to the user include gender and age.”
Hildreth teaches the technique of providing a camera, wherein the controller is configured to: acquire a surrounding image associate with surroundings of the image display apparatus through the camera based on the predetermined event occurring ([0038], [0043]-[0045], [0055], Figs. 1, 6, 13, 17, i.e., a camera is used to identify a child user attempting to access mature content); and based on at least one object corresponding to a user being included in the acquired surrounding image, determine the priority for the plurality of receivable content based on features of the object corresponding to the user, wherein the features of the object corresponding to the user include gender and age ([0004]-[0005], [0038], [0185]-[0188], i.e., an age and gender attribute are determined for accessing appropriate media content).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a camera, wherein the controller is configured to: acquire a surrounding image associate with surroundings of the image display apparatus through the camera based on the predetermined event occurring; and based on at least one object corresponding to a user being included in the acquired surrounding image, determine the priority for the plurality of receivable content based on features of the object corresponding to the user, wherein the features of the object corresponding to the user include gender and age as taught by Hildreth, to improve the television recommendation system of Yeh for the predictable result of preventing unauthorized users from viewing inappropriate content.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, Yang, Sull, Hildreth, and in further view of Hannum et al. (US Pub. 2006/0020973), herein referenced as Hannum.
	Regarding claim 6, the combination fails to disclose “further comprising: a camera, wherein the controller is configured to: control the camera to acquire the surrounding image based on content being displayed through the display; map the information on the content displayed through the display with the features of the object corresponding to the user; and add the mapped information to the viewing history database.”
	Hildreth teaches the technique of providing a camera, wherein the controller is configured to: control the camera to acquire the surrounding image based on content being displayed through the display ([0038], [0043]-[0045], [0055], Figs. 1, 6, 13, 17, i.e., a camera is used to identify a child user attempting to access mature content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a camera, wherein the controller is configured to: control the camera to acquire the surrounding image based on content being displayed through the display as taught by Hildreth, to improve the television recommendation system of Yeh for the predictable result of preventing unauthorized users from viewing inappropriate content.   
	The combination still fails to disclose map the information on the content displayed through the display with the features of the object corresponding to the user; and add the mapped information to the viewing history database.
	Hannum teaches the technique of mapping the information on the content displayed through the display with the features of the object corresponding to the user; and add the mapped information to the viewing history database ([0019]-[0020], i.e., user profile includes viewing history information along with age and gender of the viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of mapping the information on the content displayed through the display with the features of the object corresponding to the user; and add the mapped information to the viewing history database as taught by Hannum, to improve the television recommendation system of Yeh for the predictable result of provided tailored recommendations based on viewer characteristics and viewing history. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Blake, Yang, Sull, and in further view of Ahn et al. (US Pub. 2008/0276277), herein referenced as Ahn.
	Regarding claim 7, the combination fails to disclose “identify content providers of the plurality of receivable content based on the information on each of the plurality of receivable content; determine, based on the information on each of the at least one content, a first content provider having the highest number of cumulative views among the identified content providers; and determine a priority of content provided by the first content provider higher than that of other content providers.”
	Ahn teaches the technique of identifying content providers of the plurality of receivable content based on the information on each of the plurality of receivable content; determine, based on the information on each of the at least one content, a first content provider having the highest number of cumulative views among the identified content providers; and determine a priority of content provided by the first content provider higher than that of other content providers ([0005], [0013]-[0016], Fig. 5,  i.e., channels viewed more frequently are presented at the beginning of the program guide).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying content providers of the plurality of receivable content based on the information on each of the plurality of receivable content; determine, based on the information on each of the at least one content, a first content provider having the highest number of cumulative views among the identified content providers; and determine a priority of content provided by the first content provider higher than that of other content providers as taught by Ahn, to improve the television recommendation system of Yeh for the predictable result of presenting media content based on viewer usage patterns ([0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Black, Yang, Sull, Ahn, and in further view of Moon (US Pub. 2014/0082655), herein referenced as Moon.
	Regarding claim 8, the combination fails to disclose “wherein the controller is configured to: display, through the display, an item corresponding to an application related to the first content provider together with the recommendation list; and execute the application related to the first content provider based on the item being selected.”
	Moon teaches the technique of displaying, through the display, an item corresponding to an application related to the first content provider together with the recommendation list; and execute the application related to the first content provider based on the item being selected ([0269], [0272], [0290], Fig. 20, i.e., a recommends tab provides recommended videos along with recommended apps). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying, through the display, an item corresponding to an application related to the first content provider together with the recommendation list; and execute the application related to the first content provider based on the item being selected as taught by Moon, to improve the television recommendation system of Yeh for the predictable result of providing the viewer with a combined listing a of media that is likely to be of interest to the viewer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 23, 2022